Case 2:17-cv-00468-PAM-MRM Document 104 Filed 12/03/19 Page 1 of 3 PageID 3986



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS

                                                           NOTICE OF CIVIL
                                                           CASES FOR TRIAL
                                                           FEBRUARY 2020

        The following cases have been set for trial starting Monday, February 3,
 2020, at 9:00 a.m., in the United States Courthouse, 2110 First Street, Fort
 Myers, Florida, Courtroom TBD, (Note: courtroom is subject to change based on
 availability) before the HONORABLE PAUL A. MAGNUSON. Be aware,
 however, that your case may be called out of order, and that criminal trials take
 precedence over civil trials. It is counsels’ responsibility to keep in touch with
 counsel on cases ahead on the calendar to determine whether those cases will
 be tried. In any event, DO NOT REPORT UNTIL NOTIFIED BY THE
 COURTROOM DEPUTY.

        EXHIBIT AND WITNESS LISTS (THREE COPIES) SHALL BE
 PROVIDED TO THE COURTROOM DEPUTY ON THE FIRST DAY OF TRIAL.
 All exhibits are to be PREMARKED in accordance with the instructions contained
 in M.D. Fla. Local Rule 3.07. Plaintiffs shall use a numerical system to mark
 exhibits, i.e., 1, 2, 3, etc.; Defendants shall use an alphabetical system to mark
 exhibits, i.e., A,B,C, etc.; unless otherwise specified by the Court.

        Counsel and pro se parties, if yours is a jury trial, EXHIBIT AND WITNESS
 LISTS, PROPOSED VOIR DIRE, JURY INSTRUCTIONS, and VERDICT FORM
 are to be filed electronically or with the Clerk’s Office. Counsel shall provide two
 courtesy copies of proposed voir dire, jury instructions, verdict form, witness and
 exhibit lists, and deposition designations NO LATER THAN Monday, January
 20, 2020.

      Send courtesy copies of all materials directly to Judge Magnuson’s
 Chambers at 734 Federal Building, 316 North Robert Street, St. Paul, MN 55101,
 and one copy to magnuson_chambers@mnd.uscourts.gov.

          The proposed trial documents should be submitted in WORD format. Use
 of this email box does not constitute filing with CM/ECF, nor is it a replacement
 for filing. Responses to the opposing party’s submissions and any cross-
 designations of depositions are due one week after the above deadlines. The
 Court will use and consider all previously filed trial submissions unless new
 submissions are filed.
Case 2:17-cv-00468-PAM-MRM Document 104 Filed 12/03/19 Page 2 of 3 PageID 3987



        Counsel and pro se parties in civil cases are reminded of their obligation to
 file separate Witness and Exhibit lists (apart from those witnesses and exhibits
 identified in the Pretrial Statement).

        Counsel and pro se parties must advise Judge Magnuson’s Courtroom
 Deputy immediately of any development which would in any way affect the trial
 of the case. Courtroom Deputy Lynn Magee may be reached at (651) 848-1150.

       Failure to advise the court of any circumstances which result in
 unnecessary jury costs may, at the Court’s discretion, result in such expenses
 being assessed as a sanction against the offending party and/or counsel.

        Counsel and pro se parties are strongly encouraged to participate in the
 Electronic Filing and Case Management system adopted by the Middle District of
 Florida. In addition, the courtroom is equipped with evidence presentation
 equipment and counsel are invited to preview a demonstration of this equipment
 before trial by calling Craig Miller, IT Support Specialist, at (239) 461-2066.

      If you have questions regarding any cases on this calendar, please contact
 Lynn Magee, Courtroom Deputy, at (651) 848-1150.


 Dated: December 2, 2019
                                        s/Lynn L. Magee
                                        Lynn L. Magee
                                        Courtroom Deputy for
                                        Judge Paul A. Magnuson

 cc: Jury Clerk
Case 2:17-cv-00468-PAM-MRM Document 104 Filed 12/03/19 Page 3 of 3 PageID 3988




       CIVIL TRIAL CALENDAR BEFORE JUDGE PAUL A. MAGNUSON
                            February 2020
         ________________________________________________________

  1.   Richard Samson                                     JURY TRIAL

       v.                                         Civil No. 2:18cv274 PAM/NPM
                                                       Re: Employment Discrim
       City of Naples                                     ELOT: 2 Days

       For Plaintiff:      Ria N. Chattergoon             954/400-1676

       For Defendant:Benjamin Bogos           239/649-6200
                     Robert D. Pritt
                     James D. Fox             239/649-2705
 _________________________________________________________

 2.    Howard Frank                                       JURY TRIAL

       v.                                         Civil No. 2:18cv162 PAM/NPM
                                                       Re: Insurance Contract
       Rockhill Ins. Co.                                  ELOT: 4-5 Days

       For Plaintiff:      Anthony M. Lopez               305/444-5969
                           David F. Garcia

      For Defendant: Lauren D. Levy           305/444-1500
 _________________________________________________________

 3.    Thomas B. Ireland                                  JURY TRIAL

       v.                                         Civil No. 2:17cv468 PAM/CM
                                                          Re: § 1983 Civil Rights
       Bill Prummell, et al.                              ELOT: 5-7 Days


       For Plaintiff:      David R. Linn                  941/766-0600
                           James V. Cook                  850/222-8080

       For Defendant:      Summer M. Barranco             954/462-3200 x107
                           Richard A. Giuffreda           954/462-3200 x104
                           Gregg A. Toomey                239/337-1630
